Citation Nr: 0705755	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at the Dundy County Hospital from February 17, 2003 
to February 19, 2003.


(The issue of entitlement to specially adapted housing or 
special home adaptation grant is the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION


The veteran served on active duty from July 1969 through 
August 1971.  

Initially, this appeal came to the Board of Veterans' Appeals 
(Board) on appeal from a series of April 2003 letter 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, denying payment or 
reimbursement for medical expenses incurred at the Dundy 
County Hospital from February 17, 2003 to February 19, 2003.  
In May 2003, the attorney representative entered a notice of 
disagreement, and in a January 2004 letter the veteran also 
expressed disagreement with the denials.  In May 2003, VA 
issued a letter that explained to the veteran the basis for 
the letter decisions, and advised the veteran and his 
attorney of the regulatory criteria for payment or 
reimbursement for medical expenses.  In May 2003, the 
veteran's attorney submitted what purported to be a 
substantive appeal.  

In a subsequent letter decision dated May 28, 2003, VA 
informed the veteran and his attorney that the previously 
denied claims for payment or reimbursement for medical 
expenses incurred at the Dundy County Hospital from February 
17, 2003 to February 19, 2003 would be approved.  

In October 2004, the veteran's attorney submitted a VA Form 9 
indicating that the veteran wished to continue his appeal on 
various issues that included "entitlement to payment for 
emergent medical care." 

In June 2005, the Board remanded this case to obtain 
documents pertaining to this claim, and for issuance of a 
statement of the case to comply with due process 
requirements.  Those documents were obtained, and the case 
has now been returned to the Board further appellate 
consideration.  For reasons explained below, issuance of a 
statement of the case is not required in this claim.




FINDING OF FACT

Payment or reimbursement for medical expenses incurred at the 
Dundy County Hospital from February 17, 2003 to February 19, 
2003 was approved by VA; full payment for all claims 
submitted was made in May and August 2003; and there remains 
no question of law or fact for the Board to decide on this 
issue.


CONCLUSION OF LAW

The claim for payment or reimbursement for medical expenses 
incurred at the Dundy County Hospital from February 17, 2003 
to February 19, 2003 has been fully satisfied.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, in a May 28, 2003 letter, VA informed the 
veteran and his attorney that the previously denied claims 
for payment or reimbursement for medical expenses incurred at 
the Dundy County Hospital from February 17, 2003 to February 
19, 2003 would be approved, and were being forwarded for 
processing of payment.  

An October 2006 letter from the Chief of Fee Services of the 
VA Nebraska Western-Iowa Health Care System reflects that a 
review of the veteran's medical folder documents reflects 
that all claims received for payment for dates of service 
from February 17-19, 2003 had been paid.  A printout of the 
"Veteran Payment History" attached to this letter reflects 
that, for all claims submitted, payment was made to Dundy 
County Hospital.  The payments were made in May 2003 (for 
treatment on February 17, 2003) and August 2003 (for 
treatment on February 17, 18, and 19, 2003).

Notwithstanding the Board's June 2005 remand for actions that 
included issuance of a statement of the case, in light of the 
fact that the payment or reimbursement claims that were the 
subject of the notice of disagreement have been pain in full, 
the issuance of a statement of the case on this issue is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law is not 
required where such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

Because all the claims for payment or reimbursement for 
medical expenses incurred at the Dundy County Hospital from 
February 17, 2003 to February 19, 2003 have been paid in 
full, there remains no "question" of law or fact for the 
Board to decide on this issue; therefore, the claims for 
payment or reimbursement for medical expenses have been 
rendered moot.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006).  In such claims as this where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The notice and assistance statutes at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 
& Supp. 2006) and implementing regulation at 38 C.F.R. 
§ 3.159 (2006) do not affect matters on appeal when the issue 
is limited to statutory interpretation.  In this veteran's 
case, because the full benefits sought have been granted, 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the 
claims.  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claimed benefit.  VAOPGCPREC 5-2004.  
Where the law, and not the underlying facts or the 
development of the facts are dispositive in a matter, the 
duty to notify provisions can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (duty to notify and assist 
not applicable where law, not factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. 


App. 227 (2002); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (where there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the duty to further notify and 
assist does not apply).


ORDER

The claim for payment or reimbursement for medical expenses 
incurred at the Dundy County Hospital from February 17, 2003 
to February 19, 2003, having been rendered moot, is 
dismissed. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


